DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/2021 was considered by the examiner.
Drawings
The drawings received on 9/11/2020 have been accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts [US 2020/0042228].
Claim 1, Roberts discloses a system for providing tiered data storage in a cloud infrastructure environment [Fig 1; Network fabric; par. 0036], comprising: a cloud infrastructure environment comprising one or more computers having a processor and memory [Data storage system, par. 0031]; a data storage service [tiered storage array], provided within the cloud infrastructure environment, that provides access to infrastructure resources for storage of data, wherein cloud instances operating within the cloud infrastructure environment can be attached to or otherwise associated with data volumes or block volumes [media 140] that store data for use with the cloud instances [Fig 1]; wherein the cloud instances are provisioned within the could infrastructure environment by a provisioning service of the cloud infrastructure environment [Figure 1 wherein the data storage system 100 and storage array 106 are indirectly provisioned within the network fabric via the connection through interface 112; additionally the network fabric of Roberts represents the claimed cloud infrastructure since a cloud is a type of network environments and the memory devices of Roberts may be used for cloud computing [par. 0036]; wherein a data volume or block volume can be configured and associated with a cloud instance, including specification of a performance tier to be associated with the data volume or block volume, wherein different performance tiers are associated with different types of data storage [par. 0038-0039]; and wherein during operation of the data volume or block volume with the cloud instance, the system determines a current data volume or block volume performance configuration associated with the data volume or block volume, and stores its data in an associated performance tier and type of data storage [par. 0010 and 0015].
Claim 2, Roberts discloses the system of claim 1, wherein the system provides access, via a graphical user interface, to configure a particular data volume or block volume with a performance tier, from within a plurality of available performance tiers, to be associated with the data volume or block volume [par. 0031 and 0046].
Claim 3, Roberts discloses the system of claim 1, wherein the system is adapted to automatically adjust the storage of data for the data volume or block volume across performance tiers, for example by allocating storage of data between a first type of data storage associated with a first performance characteristics or performance tier, and a second type of data storage associated with a second performance characteristics or performance tier, based on the data volume or block volume performance configuration [par. 0015].
Claim 4, Roberts discloses the system of claim 3, wherein the first type of data storage associated with the first performance tier includes solid-state drive (SSD) storage, and wherein the second type of data storage associated with the second performance tier includes hard disk drive (HDD) storage [par. 0040].
Claim 5, Roberts discloses the system of claim 1, wherein the graphical user interface includes an interactive user interface device such as a slider function that enables selection between a plurality of performance tiers that can be associated with the data volume or block volume [par. 0016 and 0031].
Claim 6, Roberts discloses the system of claim 1, wherein the system is adapted to perform automatic tuning of a data volume or block volume performance configuration associated with the data volume or block volume, including that the graphical user interface includes an interactive user interface device such as an on/off function that enables selection of auto-tune for the data volume or block volume [par. 0015 and 0087].
Claim 7, Roberts discloses the system of claim 6, whereupon auto-tune being selected for the data volume or block volume, an auto-tune process determines data volume or block volume usage, including whether the data volume or block volume is detached from an associated cloud instance, and automatically adjusts a current data volume or block volume performance configuration to be associated with a different performance tier, until the data volume or block volume is re-attached to its associated cloud instance [par. 0015 and 0087].
Claims 8-15 are rejected using the same rationale as claims 1-7 above. 
Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive. Applicant argues that the reference being relied upon does not teach the cloud instances are provisioned within the could infrastructure environment by a provisioning service of the cloud infrastructure environment.  The Examiner disagrees.  Roberts discloses in Figure 1 the data storage system 100 and storage array 106 are indirectly provisioned within the network fabric via the connection through interface 112.  Additionally, the network fabric of Roberts represents the claimed cloud infrastructure since a cloud is a type of network environment and the memory devices of Roberts may be used for cloud computing [par. 0036].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIDYS ROJAS/Primary Examiner, Art Unit 2133